Citation Nr: 0909379	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-40 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a skin condition, 
to include as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to January 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board observes that the Veteran also perfected an appeal 
on the issue of entitlement to service connection for 
tinnitus.  However, a January 2007 rating decision granted 
service connection for tinnitus.  Therefore, the claim no 
longer remains in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A March 1994 rating decision denied service connection 
for PTSD on the basis that there was no evidence of a current 
disability.  The Veteran did not initiate an appeal of the 
adverse determination.

3.  The evidence received since the March 1994 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.

4.  The Veteran does not currently meet the diagnostic 
criteria for PTSD.

5.  Objective evidence of bilateral hearing loss is not 
shown.

6.  There is no competent evidence of record etiologically 
linking the Veteran's skin condition, currently diagnosed as 
atopic dermatitis, to his service or any incident therein.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2008).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

3.  Bilateral hearing loss was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2008).

4.  A skin condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board has considered the Veteran's claim to reopen the 
previously denied claim for service connection for PTSD with 
respect to VA's duties to notify and assist a claimant.  The 
Board finds that any defect with respect to content or the 
timing of the receipt of the notice requirements is harmless 
error in the case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Given the favorable outcome noted below, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the applicable notification and assistance duties, would not 
be justified.

In reviewing the Veteran's claims of entitlement to service 
connection for PTSD, bilateral hearing loss and a skin 
condition, the Board observes that the RO issued VCAA notices 
to the Veteran in December 2003, March 2005, March 2006 and 
April 2007 which informed him of the evidence generally 
needed to support claims for service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  The March 2006 and April 2007 letters 
also informed him of the evidence needed for the assignment 
of evaluations and effective dates for awards of service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The December 2003 VCAA notice was issued prior to 
the July 2004 rating decision from which the instant appeal 
arises.  Thus, the Board concludes that the RO provided 
appropriate notice of the information or evidence needed in 
order to substantiate the claim prior to the initial 
decision.  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied with respect to these claims.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record and were reviewed by both the RO and the Board 
in connection with the Veteran's claims.  The Veteran was 
afforded a personal hearing and a transcript of his testimony 
at that hearing is also of record.  There remains no issue as 
to the substantial completeness of the Veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

New and Material Evidence

The Veteran is seeking to reopen his claim of entitlement to 
service connection for PTSD.  The claim for PTSD was 
originally denied in a March 1994 rating decision on the 
basis that there was no evidence of a current diagnosis.  The 
Veteran did not appeal the determination.  Therefore, the 
March 1994 rating decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.204, 20.1103 
(2008). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The evidence associated with the claims files subsequent to 
the March 1994 rating decision includes VA medical records 
and several VA psychiatric and psychological examination 
reports, as well as the Veteran's own testimony and 
assertions.  The Board has thoroughly reviewed the evidence 
associated with the claims files subsequent to the March 1994 
rating decision and finds this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for PTSD.  
This evidence is certainly new, in that it was not previously 
of record.  The Board also finds that submitted VA treatment 
records indicating the Veteran was diagnosed with PTSD 
represents evidence that is new, not cumulative or redundant.  
This newly submitted evidence is also material because it 
tends to show that the Veteran has a current PTSD diagnosis.  
As such, the Board finds that this evidence provides medical 
evidence of a current PTSD diagnosis, and thus, it relates to 
an unestablished fact necessary to substantiate the claim.  
Therefore, the medical treatment records raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has been presented 
to reopen the Veteran's previously denied claim for service 
connection for PTSD.  

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.  As discussed above, the Veteran has 
been provided with appropriate notice and assistance in order 
to consider his claim on the merits. 

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system and psychosis).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

PTSD

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

As noted above, the Board has a duty to analyze the 
credibility and probative value of the evidence of record.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

In this case, the Board finds that the January 1994, April 
2004, February 2005 and October 2006 VA psychiatric and 
psychological examination reports are more probative on the 
question of proper psychiatric diagnosis than the VA 
treatment records, dating from December 1993 to September 
2007, and indicating an initial PTSD diagnosis in May 2002.  
In this regard, the Board finds that the medical opinions 
against a PTSD diagnosis are most persuasive as they included 
a detailed analysis of all of the evidence of record, and 
offer a rational basis for their conclusions.  The VA 
examination reports were completed with consideration of the 
Veteran's reported stressor history and his past and present 
social and psychiatric status in all the assessments.  The VA 
examiners conducting the April 2004, February 2005 and 
October 2006 examinations specifically noted that the 
Veteran's claims files and medical records had been reviewed.  
All the VA evaluation reports specifically found that while 
the Veteran did have some of the requisite symptoms, he did 
not meet all the criteria for a diagnosis of PTSD.  In 
contrast, a review of the VA treatment records indicating a 
PTSD diagnosis reveals no evidence that the examiners had 
access to his service records or that they reviewed earlier 
treatment records.  In general, psychiatric history is 
relevant to determining a psychiatric diagnosis, and the 
Board concludes that it is particularly relevant in this case 
where that history indicates other diagnosed psychiatric 
disabilities.  Cf. 38 C.F.R. §§ 4.2, 4.13, 4.125; see Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion may not be discounted solely because the examiner did 
not review the claims file).  Likewise, there is no 
indication that the treating examiners conducted any 
psychological testing.  As such, the Board is free to favor 
one medical opinion over another when the reasons for doing 
so are adequately explained.  See Evans v. West, 12 Vet. App. 
22, 26 (1998); Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), 
cert. denied 120 S.Ct.1251 (2000) (it is not error for the 
Board to value one medical opinion over another, so long as a 
rationale basis for doing so is given).

As a layman without proper medical training and expertise, 
the Veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board cannot assign any 
significant weight to the Veteran's lay assertion of PTSD.  
Therefore, the Board determines that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.

Bilateral Hearing Loss

The Veteran contends that he currently has bilateral hearing 
loss as a result of his exposure to loud noises during his 
service as an infantryman during the Persian Gulf War.  

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Initially, considering the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
bilateral hearing loss.  In this regard, the Board 
acknowledges that a July 2006 VA audiological examination 
shows mild sensorineural hearing loss at 8000 Hertz in both 
ears etiologically linked to the Veteran's in-service 
acoustic trauma.  However, the same audiometric examination 
revealed hearing within normal limits from 250 to 6000 Hertz 
bilaterally which indicates his bilateral hearing is within 
normal limits for VA purposes.  VA has requested the Veteran 
submit evidence of current bilateral hearing loss.  However, 
he has not submitted any medical evidence of currently 
diagnosed bilateral hearing loss; nor has he or VA been able 
to obtain copies of any treatment records showing such.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Thus, the 
medical evidence does not establish that the Veteran 
currently has bilateral hearing loss for VA purposes.

Although the Veteran believes he currently has bilateral 
hearing loss as a result of his exposure to loud noise during 
service, he is not competent to provide evidence that 
requires medical knowledge.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu, supra.  Accordingly, the claim 
for service connection for bilateral hearing loss must be 
denied.

Skin Condition

The Veteran alleges that he has a skin condition as a result 
of his service in the Persian Gulf.  He believes that he 
might be eligible to service connection for his skin 
condition under the provisions of 38 C.F.R. § 3.317.  

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected.  38 U.S.C.A. 
§ 1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

Initially, the Board finds that the Veteran's claim for 
service connection for a skin condition does not meet the 
specific requirements of the Persian Gulf War provisions as 
he has a current diagnosis of atopic dermatitis.  The Board 
will therefore consider the claim on a direct basis.

Although the Veteran contends that he currently has a skin 
condition as a result of his service in the Persian Gulf, the 
Board finds that the preponderance of the evidence is against 
his claim.  Initially, the Board observes that the available 
service treatment records are negative for any relevant 
complaints, findings or diagnoses for any skin condition, 
other than a biopsy of a nevus on his left cheek in 1991 that 
was determined to be negative for any malignancy.  Further, 
his October 1992 report of medical history shows the Veteran 
denied any skin diseases and the accompanying separation 
examination report shows that clinical evaluation of his skin 
was normal.  Despite the Veteran's history of a skin rash 
since his return from the Persian Gulf given in March 1997, 
the earliest competent medical evidence of a diagnosed skin 
condition is an August 2003 VA treatment record indicating he 
had recurring folliculitis, 10 years after his discharge from 
service.  The diagnosis of atopic dermatitis was initially 
made in February 2004.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the Veteran's disability and his time in service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Further, VA requested the Veteran submit 
evidence etiologically linking his current skin condition to 
his service.  However, he has not submitted any medical 
evidence etiologically linking his current skin condition to 
service.

As noted above, while the Veteran believes he currently has a 
skin condition as a result of his service in the Persian 
Gulf, he is not competent to provide evidence that requires 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu, supra.  Accordingly, the claim for 
service connection for a skin condition, to include as a 
chronic disability resulting from an undiagnosed illness, 
must be denied.




ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a skin condition is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


